Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Shiodera et al. (US 9900594) (hereinafter Shiodera) teaches a method, apparatus, and non-transitory computer readable medium for video decoding, the method, apparatus and non-transitory computer readable medium comprising:
decoding prediction information of a current block in a current picture from a coded video bitstream, the prediction information indicating an inter prediction mode for reconstructing the current block (e.g. col 19, lines 63 – 66), 
identifying a reference block for the current block, the reference block being one of a plurality of blocks in a motion vector compression unit (MVCU) that is already reconstructed (e.g. col 20, lines 4 – 10:); 
wherein a size of the MVCU is 2M x 2N and a size of each of the plurality of blocks is 2x x 2x where M, N, and X are positive integers, and X is less than either M or N (e.g. col 23, lines 24 – 50),
determining current motion information of the current block based on representative motion information for the MVCU, wherein a same motion vector compression mechanism is used to compress respective motion information for the current picture and a reference picture for the current block; (e.g. Fig. 27 and col 20, lines 11 – 53); and 
reconstructing at least one sample in the current block based on the current motion information (e.g. col 22, lines 1 – 60).
Shiodera does not explicitly teach:
wherein the reference block is a spatial neighbor of the current block, and the MVCU being in the current picture, and
wherein the representative motion information is for an entirety of the MVCU and not based on motion information of the reference block,
wherein the method further comprises, prior to determining the current motion information, determining the representative motion information for the entirety of the MVCU from multiple pieces of motion information, the multiple pieces of motion information including first MVs associated with a first reference list and second MVs associated with a second reference list; and 
determining the representative motion information further includes 2Application No. 16/435,034 Reply to Office Action of December 9, 2021selecting one of the first MVs occurring most frequently in the first MVs to be a representative first MV for the MVCU; 
selecting one of the second MVs occurring most frequently in the second MVs to be a representative second MV for the MVCU; and 
determining the representative motion information for the MVCU based on the representative first MV and the representative second MV

Koto et al. (US 20040057523) (hereinafter Koto), however, teaches a method, apparatus, and non-transitory computer readable medium for video decoding, the method, apparatus and non-transitory computer readable medium:
wherein the reference block is a spatial neighbor of the current block, and the MVCU being in the current picture (e.g. Fig. 24, and pars. 173 – 174:).
Kim et al. (KR20150024361) (hereinafter Kim), however, teaches a method, apparatus, and non-transitory computer readable medium for video coding and decoding:
wherein the representative motion information is for an entirety of the MVCU and not based on motion information of the reference block (English Abstract)
wherein the method further comprises, prior to determining the current motion information, determining the representative motion information for the entirety of the MVCU from multiple pieces of motion information, the multiple pieces of motion information including first MVs associated with a first reference list and second MVs associated with a second reference list (English Abstract); and 
determining the representative motion information further includes 2Application No. 16/435,034 Reply to Office Action of December 9, 2021selecting one of the first MVs in the first MVs to be a representative first MV for the MVCU (English Abstract); 
selecting one of the second MVs occurring in the second MVs to be a representative second MV for the MVCU (English Abstract); and 
determining the representative motion information for the MVCU based on the representative first MV and the representative second MV (English Abstract)
Neither Shiodera nor Koto, nor Kim teach:
wherein the representative MV for each respective reference list is the most frequent MV.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claims is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487  

/Alison Slater/           Primary Examiner, Art Unit 2487